Cockrill, C. J. The New Home Sewing Machine Company, a foreign corporation doing business in this State, sought to enjoin the sheriff and collector of Pulaski county from demanding of its agents the license tax imposed on sewing machine companies and their agents by section 4 of the revenue act of 1888, and from prosecuting them in the criminal courts for violating its provisions-. M. W. Shaw joined in the complaint with the company, alleging that he .was a merchant selling machines, nut as agent but for profit, as other merchandise is sold. The Chancellor dismissed the complaint. This was correct. The company is liable to the payment of the license tax (Baker v. State, ante, 134), and Shaw can make his defense at law, when he is proceeded against for a violation of the statute. Chancery courts will not interfere by way of injunction to prevent anticipated criminal prosecutions. Waters Pierce Oil Co. v. Little Rock, 39 Ark., 412. Affirm.